     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 1 of 10


 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT

 5                                     EASTERN DISTRICT OF CALIFORNIA

 6

 7   XAVIER NAILING,                                 Case No. 1:20-cv-00668-DAD-EPG (PC)
 8                        Plaintiff,                 SCHEDULING ORDER AND ORDER
                                                     DIRECTING CLERK TO SEND PLAINTIFF
 9                                                   A COPY OF LOCAL RULE 281(b)

10          v.                                       Exhaustion Motions:    April 27, 2021
11                                                   Motions to Compel:     July 14, 2021
12                                                   Responses to Motions
     K. BIGONI, et al.,                              To Compel:           July 28, 2021
13
                          Defendant(s).              Telephonic Discovery
14                                                   and Status Conference: August 11, 2021
                                                                            Time: 10:00 a.m.
15                                                                          Courtroom 10 (EPG)

16                                                   Non-expert
                                                     Discovery:             September 27, 2021
17
                                                     Dispositive Motions:   October 27, 2021
18
                                                     Expert Disclosures:    April 29, 2022
19

20                                                   Rebuttal Expert
                                                     Disclosures:           May 30, 2022
21
                                                     Plaintiff’s Pretrial
22                                                   Statement:             June 29, 2022

23                                                   Defendant(s)’ Pretrial
                                                     Statement:             July 29, 2022
24
                                                     Telephonic Trial
25                                                   Confirmation Hearing: August 29, 2022
                                                                          Time: 1:30 p.m.
26                                                                        Courtroom 5 (DAD)
27                                                   Jury Trial:            Not Set at This Time
28
                                                     1
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 2 of 10


 1          This Court conducted a scheduling conference on January 27, 2021. Plaintiff Xavier

 2   Nailing telephonically appeared on his own behalf. Counsel David E. Kuchinsky telephonically

 3   appeared on behalf of Defendant(s). Pursuant to Federal Rule of Civil Procedure 16(b), this

 4   Court now sets a schedule for this action.

 5   I.     DISCOVERY PROCEDURES

 6          The parties are now granted leave to serve discovery in addition to that provided as part of

 7   initial disclosures. Pursuant to Federal Rules of Civil Procedure 1, 16, and 26-36, discovery shall

 8   proceed as follows:

 9          1. Discovery requests shall be served by the parties pursuant to Federal Rule of Civil

10              Procedure 5 and Local Rule 135. Discovery requests and responses shall not be filed

11              with the Court unless required by Local Rules 250.2, 250.3, or 250.4 (providing that

12              discovery requests shall not be filed unless or until there is a proceeding in which the

13              document or proof of service is at issue). A party may serve on any other party no

14              more than 15 interrogatories, 15 requests for production of documents, and 15 requests

15              for admission. On motion, these limits may be increased for good cause.

16          2. Responses to written discovery requests shall be due forty-five (45) days after the

17              request is first served. Boilerplate objections are disfavored and may be summarily

18              overruled by the Court. Responses to document requests shall include all documents

19              within a party’s possession, custody, or control. Fed. R. Civ. P. 34(a)(1). Documents

20              are deemed within a party’s possession, custody, or control if the party has actual
21              possession, custody, or control thereof, or the legal right to obtain the property on

22              demand.

23          3. If any party or third party withholds a document on the basis of privilege, that party or

24              third party shall provide a privilege log to the requesting party identifying the date,

25              author, recipients, general subject matter, and basis of the privilege within thirty (30)

26              days after the date that responses are due. The privilege log shall simultaneously be
27              filed with the Court. Failure to provide and file a privilege log within this time

28              shall result in a waiver of the privilege. Additionally, if a party is claiming a right
                                                      2
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 3 of 10


 1                 to withhold witness statements and/or evidence gathered from investigation(s)

 2                 into the incident(s) at issue in the complaint based on the official information

 3                 privilege, the withholding party shall submit the withheld witness statements

 4                 and/or evidence to the Court for in camera review, along with an explanation of

 5                 why the witness statements and/or evidence is privileged.1 The witness statements

 6                 and/or evidence shall be Bates stamped, and mailed to Judge Grosjean at 2500 Tulare

 7                 Street, Sixth Floor, Fresno, CA 93721. The withholding party shall also file and serve

 8                 a notice that they have complied with this order. All other claims of privilege,

 9                 including claims of the official information privilege over information other than

10                 witness statements and/or evidence gathered from investigation(s) into the incident(s)

11                 at issue in the complaint, may be challenged via a motion to compel.

12            4. Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendant(s) may depose

13                 any witness confined in a prison on the condition that, at least fourteen (14) days

14                 before such a deposition, Defendant(s) serve all parties with the notice required by

15                 Federal Rule of Civil Procedure 30(b)(1). Plaintiff’s failure to participate in a

16                 properly noticed deposition could result in sanctions against Plaintiff, including

17                 monetary sanctions and/or dismissal of this case. Pursuant to Federal Rule of Civil

18                 Procedure 30(b)(4), the parties may take any deposition under this section by video

19                 conference without a further motion or order of the Court. Due to security concerns

20
              1
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
21   prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
     record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
22   witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
     preserved.”).
23             The “common law governmental privilege (encompassing and referred to sometimes as the official or state
     secret privilege) . . . is only a qualified privilege, contingent upon the competing interests of the requesting litigant
24   and subject to disclosure. . . .” Kerr v. U.S. Dist. Ct. for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal
     citations omitted). The Ninth Circuit has since followed Kerr in requiring in camera review and a balancing of
     interests in ruling on the government’s claim of the official information privilege. See, e.g., Breed v. U.S. Dist. Ct.
25   for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required by Kerr, we recognize ‘that in camera
     review is a highly appropriate and useful means of dealing with claims of governmental privilege.’”) (quoting Kerr v.
26   U. S. Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34
     (9th Cir. 1990), as amended on denial of reh’g (Feb. 27, 1991), as amended on denial of reh’g (May 24, 1991)
27   (“Government personnel files are considered official information. To determine whether the information sought is
     privileged, courts must weigh the potential benefits of disclosure against the potential disadvantages. If the latter is
28   greater, the privilege bars discovery.”) (internal citations omitted).
                                                                 3
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 4 of 10


 1            and institutional considerations not applicable to Defendant(s), Plaintiff must seek

 2            leave from the Court to depose incarcerated witnesses pursuant to Federal Rule of

 3            Civil Procedure 30(a)(2). Nothing herein forecloses a party from bringing a motion

 4            for protective order pursuant to Federal Rule of Civil Procedure 26(c)(1) if necessary.

 5         5. With the Court’s permission, Plaintiff may serve third party subpoenas, including on

 6            the California Department of Corrections and Rehabilitation and/or the Office of the

 7            Inspector General, if Plaintiff seeks documents from entities that are not presently

 8            defendants in this case. To issue a subpoena on these entities, or any other third

 9            parties, Plaintiff must file a request for the issuance of a subpoena duces tecum with

10            the Court. If the Court approves the request, it may issue Plaintiff a subpoena duces

11            tecum, commanding the production of documents from a non-party, and may

12            command service of the subpoena by the United States Marshals Service. Fed. R. Civ.

13            P. 45; 28 U.S.C. 1915(d). However, the Court will consider granting such a request

14            only if the documents sought from the non-party are not equally available to Plaintiff

15            and are not obtainable from Defendant(s) through a Rule 34 request for production of

16            documents. In any request for a subpoena, Plaintiff must: (1) identify with specificity

17            the documents sought and from whom; and (2) make a showing in the request that the

18            records are only obtainable through a third party. The documents requested must also

19            fall within the scope of discovery allowed in this action. See Fed. R. Civ. P. 26(b)(1).

20         6. The parties are required to act in good faith during the course of discovery and the
21            failure to do so may result in the payment of expenses pursuant to Federal Rule of

22            Civil Procedure 37(a)(5) or other appropriate sanctions authorized by the Federal

23            Rules of Civil Procedure or the Local Rules.

24         7. A discovery and status conference is set for August 11, 2021, at 10:00 a.m., before

25            Magistrate Judge Erica P. Grosjean. Parties have leave to appear by phone. To join

26            the conference, each party is directed to call the toll-free number (888) 251−2909 and
27            use Access Code 1024453. The parties have until July 14, 2021, to file motions to

28            compel further discovery responses. No later than July 28, 2021, the responding party
                                                    4
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 5 of 10


 1                 may file response(s) to motion(s) to compel. The motion(s) should include a copy of

 2                 the request(s) and any response to the request(s) at issue. Unless there is a need for

 3                 discovery prior to the conference, motions to compel will not be considered until the

 4                 conference. Motions to compel will not be permitted after the conference absent good

 5                 cause. The parties should be prepared to address all discovery disputes and all

 6                 pending motions at the conference.

 7   II.    PAGE LIMITS AND COURTESY COPIES

 8          The parties are advised that unless prior leave of the Court is obtained before the filing

 9   deadline,2 all moving and opposition briefs or legal memoranda shall not exceed twenty-five (25)

10   pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page limits do

11   not include exhibits.

12          Defendant(s) shall mail or deliver courtesy hard-copies of all motions over 10 pages in

13   length to the court at 2500 Tulare St., Room 1501, Fresno, CA 93721. Courtesy hard-copies

14   shall reflect the CM/ECF document numbers and pagination.

15   III.   NON-EXPERT DISCOVERY DEADLINE

16          The deadline for the completion of all non-expert discovery is September 27, 2021. All

17   non-expert discovery must be provided by this date, including discovery compelled following the

18   discovery and status conference.

19   IV.    EXPERT DISCOVERY DEADLINES

20          The deadline for all parties to serve their expert disclosures is April 29, 2022. Parties
21   have until May 30, 2022, to serve their rebuttal expert disclosures.

22   V.     EXHAUSTION MOTIONS DEADLINE

23          The deadline for Defendant(s) to present any challenge for failure to exhaust

24   administrative remedies is April 27, 2021. The exhaustion defense may be raised only by filing a

25   motion for summary judgment under Federal Rule of Civil Procedure 56. Failure to raise the

26   exhaustion defense by this deadline will result in waiver of the defense. See Albino v. Baca, 747
27   F.3d 1162, 1170 (9th Cir. 2014) (providing that the exhaustion question should be decided as

28          2
                Parties may seek leave by filing a short motion.
                                                                   5
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 6 of 10


 1   early as feasible).

 2   VI.     DISPOSITIVE MOTIONS DEADLINE

 3           The deadline for filing dispositive motions (except for dispositive motions based on the

 4   defense of failure to exhaust administrative remedies) is October 27, 2021.

 5   VII.    MAGISTRATE JUDGE JURISDICTION

 6           The parties have not consented to the jurisdiction of a magistrate judge pursuant to 28

 7   U.S.C. § 636(c).

 8   VIII. TELEPHONIC TRIAL CONFIRMATION HEARING

 9           A Telephonic Trial Confirmation Hearing is set for August 29, 2022, at 1:30 p.m., in

10   Courtroom 5, before District Judge Dale A. Drozd. To participate telephonically, the parties must

11   dial into the conference at 877-402-9757, using access code 6966236, at the time of the hearing.

12   Because the Court may be hearing other matters using the same conference line, please wait to

13   state your appearance until your case has been called and appearances are requested. Keep all

14   background noise to a minimum.

15           In addition to the matters already required to be addressed in the pretrial statement in

16   accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in

17   order to obtain the attendance of witnesses. The procedures and requirements for making such a

18   showing are outlined in detail below. Plaintiff is advised that failure to comply with the

19   procedures set forth below may result in the preclusion of any or all witnesses named in

20   Plaintiff’s pretrial statement.
21           At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of

22   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of

23   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to

24   produce all of the evidence to prove Plaintiff’s case, whether that evidence is in the form of

25   exhibits or witness testimony. If Plaintiff wants to call witnesses to testify, Plaintiff must follow

26   certain procedures to ensure that the witnesses will be at the trial and available to testify.
27           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to

28   Testify Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give
                                                        6
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 7 of 10


 1   testimony cannot come to court unless this Court orders the warden or other custodian to permit

 2   the witness to be transported to court. This Court will not issue such an order unless it is satisfied

 3   that: (a) the prospective witness is willing to attend; and (b) the prospective witness has actual

 4   knowledge of relevant facts.

 5          A party intending to introduce the testimony of incarcerated witnesses who have agreed to

 6   voluntarily attend the trial must serve and file a written motion for a court order requiring that

 7   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,

 8   address, and prison identification number of each such witness; and (2) be accompanied by

 9   declarations showing that each witness is willing to testify and that each witness has actual

10   knowledge of relevant facts. The motion should be entitled “Motion for Attendance of

11   Incarcerated Witnesses.”

12          The willingness of the prospective witness can be shown in one of two ways: (1) the party

13   him or herself can swear by declaration under penalty of perjury that the prospective witness has

14   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in

15   which declaration the party must state when and where the prospective witness informed the party

16   of this willingness; or (2) the party can serve and file a declaration, signed under penalty of

17   perjury by the prospective witness, in which the witness states that he or she is willing to testify

18   without being subpoenaed.

19          The prospective witness’s actual knowledge of relevant facts can be shown in one of two

20   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an
21   eyewitness or an ear-witness to the relevant facts, the party can swear by declaration under

22   penalty of perjury that the prospective witness has actual knowledge (e.g., if an incident occurred

23   in Plaintiff’s cell and, at the time, Plaintiff saw that a cellmate was present and observed the

24   incident, Plaintiff may swear to the cellmate’s ability to testify); or (2) the party can serve and file

25   a declaration signed under penalty of perjury by the prospective witness in which the witness

26   describes the relevant facts to which the prospective witness was an eye or ear witness. Whether
27   the declaration is made by the party or by the prospective witness, it must be specific about the

28   incident, when and where it occurred, who was present, and how the prospective witness
                                                        7
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 8 of 10


 1   happened to be in a position to see or to hear what occurred at the time it occurred.

 2          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to

 3   Testify Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who

 4   refuse to testify voluntarily, the party should serve and file a written motion for a court order

 5   requiring that such witnesses be brought to court at the time of trial. Such motion should be in

 6   the form described above. In addition, the party must indicate in the motion that the incarcerated

 7   witnesses are not willing to testify voluntarily.

 8          The Court will review and rule on the motion(s) for attendance of incarcerated witnesses,

 9   specifying which prospective witnesses must be brought to court. Subsequently, the Court will

10   issue the writs necessary to cause the witnesses’ custodian(s) to bring the witnesses to court.

11          Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or before

12   June 29, 2022. Opposition(s), if any, must be filed on or before July 29, 2022.

13          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

14   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated

15   witness’s voluntary attendance to notify the witness of the time and date of trial. No action need

16   be sought or obtained from the Court.

17          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

18   Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify

19   voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the

20   party seeking the witness’s presence must tender an appropriate sum of money for the witness.
21   Id. In the case of an unincarcerated witness, the appropriate sum of money is the daily witness

22   fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.

23          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who

24   refuse to testify voluntarily, Plaintiff must first notify the Court in writing of the name and

25   location of each unincarcerated witness. The Court will calculate the travel expense for each

26   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each witness,
27   submit a money order made payable to the witness for the full amount of the witness’s travel

28   expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the
                                                         8
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 9 of 10


 1   unincarcerated witness by the United States Marshals Service unless the money order is tendered

 2   to the Court. Because no statute authorizes the use of public funds for these expenses in civil

 3   cases, the tendering of witness fees and travel expenses is required even if Plaintiff was granted

 4   leave to proceed in forma pauperis.

 5           If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses who

 6   refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later than

 7   July 29, 2022. In order to ensure timely submission of the money orders, Plaintiff must notify

 8   the Court of the names and locations of his or her witnesses, in compliance with the instructions

 9   above, no later than June 29, 2022.

10           Plaintiff shall file and serve a pretrial statement as described in this order on or before

11   June 29, 2022. Defendant(s) shall file and serve a pretrial statement as described in this order on

12   or before July 29, 2022.

13           The parties are advised that failure to file pretrial statements as required by this order may

14   result in the imposition of appropriate sanctions, which may include dismissal of the action or

15   entry of default.

16           The Clerk of Court is directed to send Plaintiff a copy of Local Rule 281(b).

17   IX.     TRIAL DATE

18           Given the Court’s Standing Order in Light of Ongoing Judicial Emergency in the Eastern

19   District of California, no trial date is set at this time. The trial date will be set at a later date.

20   X.      EFFECT OF THIS ORDER
21           This order represents the Court and the parties’ best estimated schedule to complete this

22   case. Any party unable to comply with the dates outlined in this order shall immediately file an

23   appropriate motion or stipulation identifying the requested modification(s).

24           The dates set in this order are considered to be firm and will not be modified absent a

25   showing of good cause, even if a stipulation to modify is filed. Due to the impacted nature of the

26   civil case docket, this Court disfavors requests to modify established dates.
27   \\\

28   \\\
                                                          9
     Case 1:20-cv-00668-DAD-EPG Document 30 Filed 01/28/21 Page 10 of 10


 1          Failure to comply with this order may result in the imposition of sanctions.

 2
      IT IS SO ORDERED.
 3

 4       Dated:   January 27, 2021                            /s/
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    10
